                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Bank of the West, as Trustee of the Edward )
Scholkowfsky Residual Trust,                      )
                                                  )
                 Plaintiff,                       ) ORDER FOR STATUS CONFERENCE
                                                  )
         vs.                                      )
                                                  )
Randall L. Cooper and Julie A. Cooper,            )
individually and as husband and wife, and )
as Co-Trustees of The Randall L. Cooper )
Revocable Trust dated November 7, 2012; )           Case No. 1:18-cv-187
also all other persons unknown claiming           )
any right, title, estate, interest or lien in the )
real estate described herein,                     )
                                                  )
                 Defendants.                      )
______________________________________________________________________________

       The Magistrate Judge shall hold a status conference in the above-entitled action on

November 12, 2019, at 3:00 p.m. by telephone. To participate in the conference, counsel shall call

the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 5th day of November, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
